Citation Nr: 0104820	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  94-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for scar, right 
eyebrow.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran-appellant served on active duty from January 1969 
to May 1970.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in June 1997, it was remanded to the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) for additional development and the readjudication 
of the veteran's claims.  Following the completion of the 
requested development, a supplemental statement of the case 
was issued in September 2000 which affirmed the denial of the 
veteran's attempts to reopen previously denied claims of 
entitlement to service connection for an acquired psychiatric 
disorder and entitlement to service connection for a scar, 
right eyebrow.


FINDINGS OF FACT

1.  In May 1978, the New York, New York, Regional Office 
considered all of the evidence then of record and denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, characterized therein as a 
nervous condition.  In June 1978, the veteran was provided 
notice of that decision and of his rights to appeal.  The 
veteran did not file a notice of disagreement with that 
decision and it became final.  

2.  Additional evidence received since May 1978 is neither 
cumulative nor duplicative, and bears directly and 
substantially upon the matter of service connection for an 
acquired psychiatric disorder, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  In December 1970, the New York, New York, Regional Office 
considered all of the evidence then of record and denied the 
veteran's claim of entitlement to service connection for a 
scar, right eyebrow.  In December 1970, the veteran was 
provided notice of that decision and of his rights to appeal.  
The veteran did not file a notice of disagreement with that 
decision and it became final.  

4.  Additional evidence received since December 1970 is 
either cumulative or duplicative, or does not bear directly 
and/or substantially upon the matter of service connection 
for a scar, right eyebrow, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The May 1978 decision of the New York, New York Regional 
Office which denied service connection for an acquired 
psychiatric disorder, characterized therein as a nervous 
condition, is final; new and material evidence has been 
submitted with respect to that claim, and that claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2000).

2.  The December 1970 decision of the New York, New York 
Regional Office which denied service connection for a scar, 
right eyebrow, is final; new and material evidence has not 
been submitted with respect to that claim, and that claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).  In addition, service connection may be granted for a 
psychosis, if manifested to a compensable degree within one 
year following separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

The appellant is seeking service connection for an acquired 
psychiatric disorder, and for a scar on the right eyebrow, 
which he contends began in or were the result of service.  
However, inasmuch as final decisions as to those issues have 
been rendered, the matter currently before the Board for 
appellate review is whether new and material evidence has 
been submitted with which to reopen those claims of 
entitlement to service connection.

In December 1970, the New York, New York, Regional Office 
considered all of the evidence then of record and denied the 
veteran's claim of entitlement to service connection for a 
scar, right eyebrow.  The veteran was provided notice of that 
decision and of his rights to appeal.  In that decision, the 
RO found that although a healed scar of the right eyebrow was 
noted in an August 1970 VA examination report, the veteran's 
service medical records, including his enlistment and 
separation examination reports, were negative for the 
condition at issue.  The veteran did not file a notice of 
disagreement with that decision and it became final.  38 
U.S.C. § 4005 (1970); 38 C.F.R. § 19.192 (1970); currently 38 
U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).  

In May 1978, the New York, New York, Regional Office 
considered all of the evidence then of record and denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, characterized therein as a 
nervous condition.  In June 1978, the veteran was provided 
notice of that decision and of his rights to appeal.  In that 
decision, the RO found that the veteran had a personality 
disorder in service with no signs of any serious psychiatric 
disorder or organic brain syndrome, and that he was in 
receipt at the time of the decision of psychotherapy and 
psychopharmacology on an outpatient basis.  The RO determined 
that the veteran's personality disorder in service was in the 
nature of a constitutional or developmental condition for 
which compensation benefits are not payable.  The veteran did 
not file a notice of disagreement with that decision and it 
became final.  38 U.S.C. § 4005 (1978); 38 C.F.R. § 19.192 
(1978); currently 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2000).  

Despite the finality of the prior adverse decisions, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of 
new evidence is assumed for the limited purpose of 
determining whether it is material.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board must consider whether the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

As noted above, the basis of the New York, New York, Regional 
Office December 1970 denial of service connection for a right 
eyebrow scar, and May 1978 denial of service connection for 
an acquired psychiatric disorder were that such disorders 
were not documented during service.  Consequently, the Board 
must determine if any of the evidence received subsequent to 
the New York Regional Office's 1978 decision is both "new" 
and "material," to the questions of whether the veteran 
currently has a right eyebrow scar or an acquired psychiatric 
disorder that were present in service.  These questions 
involve a medical diagnosis or opinion as to medical 
causation, and therefore require competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

If the newly submitted evidence does not pertain to those 
questions, the Board must then consider whether that 
evidence, by itself or in connection with evidence previously 
assembled, is otherwise so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The medical evidence submitted since the May 1978 denial on 
the merits of the claim of service connection for an acquired 
psychiatric disorder, and implicitly or explicitly claimed by 
the veteran to be new and material, consists of copies of 
service medical records previously of record, and VA 
examination reports and treatment records dated from 1980 to 
the present.  These records document the diagnosis and 
treatment of the veteran for many disorders, including 
schizophrenia.  More specifically, schizophrenia, 
undifferentiated type, was diagnosed in the veteran at the 
time of a July 1980 VA examination.  That diagnosis continues 
to appear in the medical records, although more recent 
records in 2000 note a diagnosis of a history of 
schizophrenia.  The Board notes that the credibility of this 
new evidence is assumed for the limited purpose of 
determining whether it is material.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Clearly, this newly submitted VA examination and treatment 
records described above were generated by physicians who are 
deemed to possess the requisite medical knowledge to render a 
medical diagnosis.  Given that there was no evidence of 
record documenting the diagnosis of an aquired psychiatric 
disorder at the time of the 1978 decision, this newly 
submitted evidence must be considered new and material to the 
issue of entitlement to service connection for an acquired 
psychiatric disorder because it addresses the basic question 
of whether the veteran does indeed have a current acquired 
psychiatric disorder.  In other words, the fact that there 
was no diagnosis of a psychiatric disorder of record at the 
time of the 1978 decision, clearly formed a critical basis 
for that decision.  Because this additional medical evidence 
tends to show that the veteran currently has an acquired 
psychiatric disorder, it does address one of the bases for 
the last final denial of that claim.  Consequently, it is 
evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a).  It is thus new and material, 
and the claim may be reopened on the basis of the newly 
submitted VA examination report and treatment records 
described herein.  

On the other hand, the newly submitted records do no document 
the presence of a right eyebrow scar during service, nor do 
they otherwise relate such scar to service.  As such, it does 
not bear directly and/or substantially upon the matter of 
service connection for a scar, right eyebrow, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, it cannot be 
considered material to the issue of entitlement to service 
connection for a scar, right eyebrow because it does not 
address whether the veteran has a scar on the right eyebrow 
that is related to his period of service, and that claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (2000).


ORDER

New and material evidence has been submitted with respect to 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, and the claim is reopened.

New and material evidence has not been submitted with respect 
to the claim of entitlement to service connection for a scar, 
right eyebrow, and the claim is not reopened and remains 
final.


REMAND

Having found this evidence regarding the veteran's claim of 
service connection for an acquired psychiatric disorder to be 
"new and material" under 38 C.F.R. § 3.156(a), and having 
reopened the veteran's claim, it must now be incumbent upon 
the RO to review the veteran's claim of service connection 
for an acquired psychiatric disorder on a de novo basis, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should then consider the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals



 



